Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Amanda Lyn Genovese
amanda.genovese@troutman.com




December 7, 2018
VIA ECF

The Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:      Brandon Sanders v. Checkr, Inc.,
                Civil Action No.: 1:18-cv-10741 (S.D.N.Y.)
                Request Under Rule 1(D) For Extension – On Consent

Dear Judge Carter:

This firm represents Checkr, Inc. (“Checkr”) in the above referenced matter. Checkr submits this
Letter-Motion, on consent, seeking an extension of time to file a responsive pleading in this matter.
In support of its request, Checkr states the following:

             1. The responsive pleading deadline is December 18, 2018;

             2. There have been no previous extensions;

             3. No party will be prejudiced by this request; and

             4. All parties consent to an extension of 30 days.

In consideration of the foregoing, Checkr respectfully requests an extension of its responsive
pleading deadline, through and including Friday, January 18, 2018.

We thank Your Honor for your consideration of this matter.


                               Respectfully submitted,

                               /s/ Amanda Lyn Genovese

                               Amanda Lyn Genovese

cc:    All counsel of record (via ECF)
